Cohn, J. (dissenting).
It was unnecessary for plaintiff to offer further proof that the presence of loose stones, gravel and sand on the roadway would be likely to cause skidding. Whether or not the defendants in the exercise of reasonable care should have foreseen that loose stones, gravel and sand lying on an asphalt highway might cause a motor vehicle to skid became a question of fact for the jury. The courts cannot say as a matter of law that such danger was not foreseeable by a prudent person. *495(Payne v. City of New York, 277 N. Y. 393, 395.) There was sufficient evidence in the case to hold both defendants liable —' the Bronx Water Works, Inc., for the creation of the dangerous condition, and the defendant, the City of New York, for the subsequent negligent maintenance of the condition for an extended period of time. The judgment should be affirmed.
Martin, P. J., and Glbnnon, J., concur with Callahan, J.; Cohn, J., dissents and votes to affirm, with opinion, with whom Townley, J., concurs.
Judgment reversed and a new trial ordered with costs to the appellants to abide the event.